Narr. in assumpsit. Pleas, non-assumpsit, payment, discount, and the action of limitation. Issues.
The plaintiff below was sworn on the voire dire to prove his books; when he produced as his book of original entries a small stick, cut and notched in a variety of ways, by which he undertook to prove an account running through two or three years, and consisting of a number of items. He was fully examined on his book, and the accuracy of his entries tested by an account made out from it some time before. They corresponded with the exception of one item; and it was afterwards ascertained that one of the notches had been defaced by the breaking of the stick.
In this way he proved the following account:
  1 day working in garden; self,      —     —   —    75 Work by self and boy,        —      —     —   —    50 Getting hay on the marsh,    —      —     —   — $5 00 1 day going after oxen,      —      —     —   —    75 3 days work of boy, at 25,   —      —     —   —    75 3 stacks of hay, at $2 00,   —      —     —   —  6 00 *Page 289
  2 days going after hay; self and boy,     —   —  1 75 1 1-2 days hauling drift from sea shore,  —   —    75 1 day's work on cape,        —      —     —   —    75 1-2 of an ox hide,   —       —      —     —   —  1 40 Hire of oxen,        —       —      —     —   —  4 00 1 day's work of self and Jacob Wessels,   —   —  1 50 1 day's work of self and another,   —     —   —  1 50 _______ $25 40
The court permitted the stick to go before the jury, with the party's oath that the notches were made at the time the work was done,(Digest, 89) and the plaintiff had a verdict.
                                              Judgment for plaintiff.